Citation Nr: 0107882	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to August 31, 
1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from August 31, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and daughter



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The RO certified the issue as entitlement to an evaluation 
for PTSD in excess of 50 percent.  A review of the claims 
file, however, shows that the veteran submitted what could be 
construed as a notice of disagreement in February 1998 with 
the 30 percent evaluation assigned at that time.  
Accordingly, the Board will consider whether the veteran is 
entitled to an evaluation in excess of 30 percent prior to 
August 31, 1998, and entitled to an evaluation in excess of 
50 percent from August 31, 1998.

The RO granted service connection at 30 percent for PTSD 
effective from December 3, 1996.  The veteran stated in 
correspondence received by the RO in April 1998 that "the 
PTSD claim was file[d] 8-1-95 that was the date that my 
disability pay should have started" (the claim was stamped 
as received in July 1995).  The matter of an earlier 
effective date for the award of service connection for PTSD 
is referred to the RO for original agency adjudication.

The veteran in March 1999 requested a hearing before a member 
of the Board sitting in Muskogee, Oklahoma.  He withdrew that 
request by correspondence received by the RO in May 1999; 
thus, the Board may now proceed in adjudication of his claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Prior to August 31, 1998, the veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

3.  From August 31, 1998, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to August 31, 1998, the criteria for an evaluation 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from August 31, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be evaluated as 100 
percent disabled because of his PTSD.  In such cases, the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, a transcript of personal hearing 
testimony given before a Hearing Officer at the RO, and 
personal statements made by the veteran in support of her 
claim.  The Board has not been made aware of any additional 
relevant evidence which is available in connection with this 
appeal.  The Board notes further, that by virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, the veteran has been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence or notice to the 
veteran is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.



A.  PTSD prior to August 31, 1998

The RO granted service connection for the veteran's PTSD in 
January 1998 at a 30 percent evaluation under Diagnostic Code 
(DC) 9411.  That Code provides a 30 percent evaluation for 
PTSD causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation is warranted for PTSD 
causing occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

The Board notes that during the pendency of this claim, the 
medical evidence of record may generally be grouped into two 
categories.  The veteran has undergone numerous VA 
examinations wherein various examiners have opined that the 
veteran either did not meet the criteria for PTSD or if he 
did, it was only mild to moderate in degree.  The other 
medical evidence consists of private medical reports of 
examinations of the veteran submitted by him which generally 
indicate that the veteran has PTSD which is severe and/or 
totally disabling.  In order to understand the weight 
attached to such evidence by the Board, a somewhat detailed 
discussion of the evidence follows.

A VA examiner in September 1995 linked general fatigue and 
irritability to physical disabilities and generalized anxiety 
disorder, rather than to PTSD.  In fact, that examiner made 
no specific findings linking PTSD to any of his symptoms.  
During the interview, the veteran had told her that he had 
been able to maintain his employment for 40 years, and that 
his marriage, which had produced three children, had lasted 
since 1941.  He said he had symptoms of shaking, 
irritability, nightmares, and sustained low energy.  On the 
other hand, the examiner noted that the veteran's speech was 
goal-directed and his thought production and continuity were 
good.  Further, his memory was intact, he had good attention 
and concentration, and his relationship to reality was also 
characterized as good.  The examiner indicated that insight 
and reality were normal, that the veteran was not suicidal or 
homicidal, and she diagnosed general anxiety disorder, mild.   
She stated that the veteran's Global Assessment of 
Functioning (GAF) score was 55.

The veteran then submitted the report of a private 
examination dated in July 1996 by J. Brendan O'Keeffe, M.D., 
who reported that the veteran had nervousness and difficulty 
coping with crowds.  Dr. O'Keeffe noted that the veteran had 
been a construction worker, and he could not maintain his 
employment because of fear of heights.  Dr. O'Keeffe stated 
that, based on the history provided by the veteran, there was 
permanent and total disability because of PTSD and malarial-
type illness.  

The VA examiner from September 1995, when shown Dr. 
O'Keeffe's opinion, disagreed.  She interviewed the veteran, 
and the October 1996 report reflects that he was not 
experiencing any significant PTSD symptoms.  She reiterated 
that the veteran was cooperative, with good thought 
production, continuity, attention, concentration, judgment, 
insight, and relation to reality.  The examiner noted that 
the veteran's memory was intact, and she reaffirmed that his 
GAF score was 55.

The veteran then submitted another private examination report 
which reflects that the veteran had many symptoms of PTSD.  
Roy T. Maxwell, Ed.D., and Linda Monroe, M.S., L.P.C., stated 
in the October 1996 report that the veteran had in the past 
homicidal ideation, with no plan to complete.  He also had 
feelings of rage and unexplained anger.  Nonetheless, the 
veteran's speech was logical, coherent, and goal oriented.  
He presented a flat and depressed affect, and he had 
increased panic attacks, nightmares, and intrusive thoughts.  
Further, he reported that in response to nightmares, he had 
night sweats, accelerated breathing, hot flashes, and cold 
spells.  The veteran denied any hallucinations, and there was 
no evidence of thought blocking, loosening of associations, 
delusional thinking, and his cognitive functioning was within 
normal limits.  The veteran was oriented to person, place, 
time, and situation, but he had poor digital recall, 
indicating a loss of short-term memory and concentration.  
The examiners diagnosed PTSD and assessed a GAF score of 45.

In a March 1997 report, the VA examiner again reviewed the 
private report and disagreed with the findings.  She did not 
interview the veteran at that time.  However, she indicated 
that in reviewing the October 1996 report of testing, the 
PTSD diagnostic scale, Beck's Depression Inventory, Beck's 
Anxiety Inventory, and Beck's Hopelessness Scale were all 
"self-report" tests and are indicated for treatment, and 
not for making a diagnosis.  Since stated that since the 
tests are self-report tests, there is no built-in validity to 
the test on the Minnesota Multiphasic Personality Inventory 
(MMPI), Keane and Schlenger scales indicating stress only and 
are not selective for a diagnosis of PTSD.  She concluded 
that such tests would no validate a diagnosis of PTSD.  She 
indicated that the veteran had a lot of anxiety and met the 
criteria for generalized anxiety.  

The veteran then submitted another report of private testing 
in May 1997 signed by Linda Monroe, M.S., L.P.C., and Harry 
G. Mendros, M.D.  They reported that the veteran had severe 
impairment in his daily functioning.  He reported having 
severe PTSD symptoms, and one test indicated that he had 
"extremely strong PTSD characteristics."  Specifically, he 
had nightmares, night sweats, poor eye contact, a flat 
affect, chronic anxiety, depression, and flashbacks.  On the 
other hand, his cognitive functioning was within normal 
limits, although it was impaired by intrusive thoughts and 
delusional thinking.  There was some short term memory and 
concentration loss, as measured by digital recall.  His GAF 
score was recorded at 40.  The examiners diagnosed chronic 
PTSD, severe, and dysthymic disorder.  The veteran said he 
had survivor guilt for friends that were killed, and he 
continued to be unemployed.  The examiners said that he was 
unemployable due to psychiatric reasons.

However, the May 1997 report was again provided to the same 
VA examiner who had rendered the previous opinions, and in a 
June 1997 report, she reiterated that the tests that were 
conducted by the private examiners were all self-report tests 
which are used for treatment and are not used to make a 
diagnosis.  She again stressed that there is no built-in 
validity for self-report tests.  

The veteran was afforded another VA examination in December 
1997.  This time he was examined by a different examiner from 
the examiner who had rendered the opinions set forth above.  
A mental status examination report of December 13, 1997 shows 
that the veteran reported having insomnia, nightmares, 
hypervigilance, intrusive thoughts, excessive levels of worry 
and stress, and difficulty with attention and concentration.  
He also said that he avoided crowds of people and war movies.  
On mental status examination, however, he was cooperative, 
casually dressed, and he had good eye contact with the 
examiner.  The veteran was pleasant with a neutral affect.  
He did not show any objective signs of anxiety or depression, 
but he reported having an anxious mood.  The examiner noted 
that the veteran was alert and oriented times three.  His 
memory, recent and remote, was intact.  The examiner said 
that the veteran objectively appeared to have mild difficulty 
with attention and concentration, but he was in touch with 
reality, and he had no delusions.  The veteran denied 
suicidal or homicidal ideation, and his insight and judgment 
were reported to be fair.  The examiner noted clear and 
coherent speech, and there was no blocking, flight of ideas, 
or loose associations in the veteran's speech.  Further, 
there was neither tangentiality nor circumstantiality in the 
speech.  The examiner diagnosed PTSD, which he characterized 
as "very mild," and the veteran's GAF score was purportedly 
70.

Yet another VA examiner interviewed the veteran in April 
1998.  Likewise, this examination report reflects mild 
symptoms associated with the veteran's PTSD.  The veteran 
reported insomnia, an exaggerated startle response, having 
few friends, and intrusive thoughts regarding World War II 
experiences.  The examiner diagnosed PTSD, which he 
characterized as "mild," and he assessed a GAF of 70.  The 
veteran had good eye contact throughout the interview, and 
spontaneous speech, which was goal directed and coherent.  
There was a "slight amount" of anxiety during the 
interview, but the veteran did not appear to be despondent.  
He was oriented times three, and there were no hallucinations 
or delusions.  The veteran's perception was fairly good, and 
judgment was also good.  The examiner reported that the 
veteran's PTSD symptoms were the same since the prior VA 
examination.

Based on the foregoing, the Board concludes that a 30 percent 
evaluation is the proper rating assigned prior to August is 
warranted prior to December 13, 1997.  The private examiners 
collectively diagnosed severe PTSD symptoms.  The veteran has 
reported night sweats, irritability, sustained low energy, 
and frequent nightmares regarding his experiences during 
active duty.  The veteran has feelings of rage and anger, and 
he has on occasion presented with a flat affect and 
depressive thoughts to the various examiners.  The veteran's 
GAF score was measured at 45 in October 1996 and 40 in May 
1997.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV), a GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

However, these findings must be contrasted with the numerous 
VA treatment records which show findings which at most would 
be characterized as moderate symptoms of PTSD.  The Board 
notes that significant weight is attached to the VA 
examination reports by the Board as such examiners have had 
benefit of review of the veteran's medical records and/or 
claims folders including the opinions of the private 
examiners regarding the degree of symptomatology related to 
the veteran's PTSD.  Further, even if the Board were to 
reject the earlier findings by a VA examiner who consistently 
failed to find sufficient symptoms to meet the diagnostic 
criteria for PTSD, the several VA examiner who have examined 
the veteran prior to August 1998 still find essentially only 
"mild" symptoms of PTSD.  In this regard, the Board notes 
that the veteran has reported that he was able to maintain 
employment for 40 years, and his marriage has been maintained 
since 1941.  The veteran's ability to sustain employment and 
a marriage for such a significant amount of time is probative 
that an evaluation in excess of 30 percent is not warranted, 
even though he was not employed at that stage.  This evidence 
shows that the veteran does not have inability to establish 
and maintain effective relationships in spite of his reports 
of self-isolation.  

Significantly, the veteran's speech has been noted to be 
goal-directed, logical, and coherent by both the VA examiner 
and by the private examiners.  There is no evidence of speech 
circumstantial, circumlocutory or stereotyped.  In fact, the 
same examiners who characterized the PTSD as "severe" said 
that speech was logical, coherent, and goal oriented.  
Moreover, the VA examiner noted that the veteran's memory was 
intact in September 1995, and his attention, concentration, 
and relation to reality were all characterized as "good."  
The VA examiner twice assessed GAF scores of 55 during the 
applicable time frame.  A GAF of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Even the private 
examiners who indicated that the veteran had serious symptoms 
reported that the veteran was oriented to person, place, 
time, and situation, and there were no reported 
hallucinations or evidence of thought blocking or loosening 
of associations at that time.  In fact, the private examiners 
in October 1996 said that the veteran's cognitive abilities 
were within normal limits.

The veteran's affect, which had been on occasion described as 
flat, has been described by the examiner in December 1997 as 
"neutral," and the findings on the December 1997 report are 
substantively corroborated by findings based on the later VA 
examination.  The December 1997 examiner said that the 
veteran's PTSD was very mild, which provides important 
evidence that an evaluation in excess of 30 percent is not 
warranted for this stage.  The veteran denied suicidal and 
homicidal ideation, and his insight and judgment were fair.  
Likewise, his speech did not have any noted abnormalities; 
rather, it was clear and coherent, and lacking in 
tangentiality and circumstantiality.   

Moreover, the examination report of December 1997 does not 
reflect any findings of panic attacks more than once a week 
or difficulty in understanding complex commands.  There was 
no finding of impairment of short- and long-term memory 
(retention in only highly learned material, forgetting to 
complete tasks).  Instead, the examiner specifically noted 
that memory was intact.  Although the veteran said that there 
was difficulty with attention and concentration, he 
characterized that difficulty as "mild."  Finally, the GAF 
score of 70 reflects that there are some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  This GAF score is not commensurate with a 
rating in excess of 30 percent, and it was corroborated by a 
different VA examiner in April 1998, who said that there was 
no significant change in the PTSD symptoms since the prior 
examination in December 1998.  That examiner also used terms 
such as "mild" and "slight" in connection with the 
veteran's PTSD and the symptoms that were manifested by that 
disorder for the applicable stage.  After weighing these 
examination reports, the Board finds that an evaluation in 
excess of 30 percent is not warranted prior to August 31, 
1998.


B.  PTSD from August 31, 1998

As noted above, the RO, in an April 1999 rating decision, 
determined that the veteran's PTSD should be assigned a 50 
percent evaluation effective from August 31, 1998.  Part of 
the evidence considered by the RO in increasing the 
evaluation assigned the veteran's service-connected PTSD 
includes a report of VA examination conducted in September 
1998.  That report shows that the veteran avoided thinking 
about the war, and he experienced irritability and angry 
outbursts.  He reported feelings of isolation, and he said 
that he had few friends.  He also reiterated his complaints 
of insomnia.  The examiner said that the veteran's speech was 
normal in rate and rhythm, and there were no delusions or 
hallucinations.  The veteran's remote memory was good, but 
his recent memory was impaired.  The examiner diagnosed PTSD, 
moderate, with a GAF score of 60 (but 55 in relation to the 
PTSD).

A private examination report from Jonathan D. Cargill, Ph.D., 
reflects that PTSD was more symptomatic.  The August 1998 
report shows that the veteran's PTSD was severe, and that he 
also had a "very strong" depressive undercurrent operating 
within his personality.  The veteran had continued 
difficulties in dealing with high levels of anxiety, ongoing 
memories, intrusive thoughts of his active duty, and social 
withdrawal.  The veteran was further noted to have angry 
outbursts, and Dr. Cargill said that psychotropic medication 
would be therapeutic for the veteran.  Diagnoses of chronic 
PTSD, severe; major depression without psychotic features; 
and rule out dementia due to medical condition were rendered.  
Dr. Cargill said that the veteran's GAF score was 45 at that 
point.  Objective psychological testing, including the Post 
Traumatic Diagnostic Scale, showed that the veteran's PTSD 
was manifesting a moderate to severe level of impairment in 
functioning.

In April 1999, the veteran testified at a personal hearing 
before the RO.  He denied undergoing treatment for PTSD, but 
his wife disputed that assessment, and he indicated that he 
was taking Lorazepam for his anxiety, in addition to some 
medicine to help him sleep.  The veteran's daughter later 
clarified that her father had taken anger management classes 
in 1998.  The veteran affirmed that he had trouble 
controlling his anger, and he had frequent nightmares.  His 
daughter, who said that she could remember times when the 
veteran would lose control of his emotions, indicated that 
sometimes he would wake up screaming in the middle of the 
night during her youth.  The veteran testified that he had 
problems with his memory and difficulty understanding complex 
tasks.  Both the veteran and his wife said that he isolated 
himself socially, with the exception of contact with his 
children.

A VA examination in November 1999 revealed that the veteran 
worked as a brick layer for 23 years, and that he was a 
superintendent in that capacity.  He retired in approximately 
1984 or 1985, and he was raising hay, horses, and cattle as 
of the time of examination.  He married when he was 17 years 
old, and he was still married to the same woman (a period of 
almost 60 years).  He told the examiner that although he did 
some farming, it was not a particularly significant activity, 
and most of his time was spent watching television. He said 
that he slept three to five hours a night, and he denied any 
current nightmares.  On mental status examination, the 
veteran was alert, oriented times three, and well groomed.  
His affect was within normal limits, but constricted.  He 
stated that he had a poor memory, and his remote memory was 
"much better" than his recent memory.  He denied any 
suicidal or homicidal ideation.  The examiner diagnosed PTSD 
and dementia and assessed a GAF score of 58.

The record also contained the records dated in August 1999 in 
which the veteran was hospitalized at a VA facility in order 
to determine whether he had dementia, Alzheimer type, late 
onset, possible vascular dementia.  The notes make no 
reference to PTSD; instead, they show that the veteran was 
angry at being institutionalized.  The examiner noted that 
the veteran was poorly groomed, and he had poor judgment.  He 
was accusatory with possible delusions, although he was alert 
and oriented times three.  He was not showing any active 
signs or symptoms of psychosis, depression, or agitation, and 
the examiner decided to discharge the veteran.  The discharge 
diagnoses nine days later included an Axis I diagnosis of 
vascular dementia with behavioral disturbances.  A GAF scale 
score of 60 was reported on admission and discharge.

The medical evidence since August 31, 1998 reflects that the 
veteran has developed psychiatric conditions other than PTSD.  
However, the Board finds that the symptomatology which 
examiners have attributed to the veteran's service-connected 
PTSD are not productive of the criteria required for an 
evaluation in excess of 50 percent for PTSD from August 31, 
1998.  In making this determination, the Board acknowledges 
that there is both lay and medical evidence of record showing 
that the veteran has trouble with impulse control, and 
problems with his anger management.  The veteran apparently 
underwent some classes in this regard.  Further, the 
veteran's short-term memory is purportedly impaired, and he 
has difficulty in following directions.  He said at his RO 
hearing that he had difficulty in understanding complex 
commands.

Nevertheless, he has denied having any suicidal or homicidal 
ideation.  The September 1998 VA examination revealed that he 
did not have delusions or hallucinations at that time; 
although he later appeared to have "possible delusions," 
that symptom was related to vascular dementia.  It was not 
related to PTSD, and there were no findings rendered with 
regards to PTSD in the treatment records from August 1999.  
Further, at the VA examination in November 1999, the examiner 
noted the veteran's long work and family histories.  He was 
able to do some farming, although the extent of the work was 
not documented by the available medical evidence.  The Board 
believes that it is probative that the veteran is not 
undergoing any formal treatment for PTSD, although he has 
reported the use of some medication for anxiety and insomnia.  
The veteran has consistently shown clear and concise speech 
patterns, and there is no evidence of speech intermittently 
illogical, obscure, or irrelevant.  The veteran does not have 
any obsessive rituals which interfere with routine 
activities, and although he has anxiety and depression, there 
is no indication of near-continuous panic.  He does not have 
spatial disorientation, and although there was poor grooming 
as reflected by the August 1999 treatment records, this was 
not linked to any service-related condition.  The treatment 
record from Dr. Cargill shows that the veteran had continued 
difficulties in dealing with anxiety, but he did not find 
that the veteran had deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

Further, the November 1999 examination report is probative in 
that the veteran denied having any nightmares at that time.  
He was alert, oriented, and well groomed.  Significantly, the 
examiner said that the veteran's affect was within normal 
limits, even though he further stated that there was some 
constriction.  In summary, the Board believes that the 50 
percent evaluation assigned from August 31, 1998 adequately 
reflects the symptoms as presented by the medical evidence of 
record and the criteria for the higher evaluation have not 
been met.  In making this determination, the applicability of 
the doctrine of reasonable doubt under the old and recently 
revised versions of 38 U.S.C.A. § 5107(b) has been weighed; 
however, the doctrine will not be applied because the 
preponderance of the evidence is against higher evaluations 
for the periods in question.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD prior to 
August 31, 1998 is denied.  

An evaluation in excess of 50 percent for PTSD from August 
31, 1998 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

